Citation Nr: 9933955	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  96-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a higher evaluation for residuals of a 
right hip injury with bursitis, currently evaluated as 20 
percent disabling.

2.  Entitlement to service connection for esophageal reflux.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
December 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which, in part, granted the veteran's 
claim for service connection for residuals of a right hip 
injury, with an initial evaluation of 10 percent (effective 
December 14, 1995), and denied the veteran's claim for 
service connection for esophageal reflux.  The veteran's 
notice of disagreement was received in April 1996, a 
statement of the case issued in May 1996, and the veteran's 
substantive appeal in the form of a personal hearing at the 
RO was held in May 1996.  By rating decision in August 1997, 
the right hip disability rating was increased to 20 percent, 
also effective December 14, 1995.  However, as the veteran 
has not expressed an intent to limit his appeal to a specific 
disability evaluation, this increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  

Originally the veteran's appeal included the issues of 
service connection for mole removals and biopsy, service 
connection for shin splints, and increased evaluation for 
migraine headaches.  The veteran withdrew his appeal as to 
these issues in a January 1998 statement, and the only 
matters remaining in appellate status are a higher evaluation 
of the right hip disability and service connection for 
reflux.



FINDINGS OF FACT

1.  The veteran's service-connected bursitis of the right hip 
is productive of limitation of motion, pain, weakness and 
fatigability with activity; additional functional loss due to 
such pain, weakness and fatigability does not result in 
limitation of flexion to 20 degrees or less. 

2.  The veteran suffers from esophageal reflux which was 
first manifested during his period of active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for residuals of an injury to the right hip 
with bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5251, 
5252, 5253, 5255 (1999).

2.  The veteran's esophageal reflux was incurred during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right hip disability

The veteran's claim is an appeal of the original assignment 
of disability evaluation, and, as such, the claim for a 
higher evaluation is well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of the disability at issue is to be considered 
during the entire period from the initial assignment of 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed with regard to this issue.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. 
§ 5107(a).

The veteran injured his right hip during a parachuting 
accident in service in April 1994.  Following the accident, 
the veteran was treated for pain in his right hip on numerous 
occasions and was on a limited duty profile.  Service medical 
records contain x-rays taken in August 1994 showing normal 
anatomical alignment, probable secondary apophysis at the 
lesser trochanter of the right femur, and possible avulsion 
injury at the attachment of the iliopsoas muscle.  Another x-
ray taken in October 1994 showed status post old lesser 
trochanter avulsion fracture of indeterminate age, but 
adequate alignment between the acetabulum and right femoral 
head.  In January 1995, a limited three-phase bone scan was 
performed which showed normal hips and no evidence of recent 
fracture or nonunion.  In May 1995, the veteran was evaluated 
for further retention in the military.  Diagnosis was chronic 
right hip pain possibly secondary to iliopsoas avulsion from 
right less trochanter.  Discharge in December 1995 was due to 
disability.

The veteran's hip was evaluated by a private physician, Dr. 
Cecil H. Neville, Jr., M.D., in September 1995.  The 
veteran's symptoms included a limp when walking.  He 
complained of pain in his groin with motion, on getting out 
of a chair, on going up stairs, and on carrying any weight.  
He noted that spreading his legs apart caused groin pain, 
anterior inguinal pain, and pain over the greater 
trochanteric area.  Rotation of the foot internally or 
externally produced right hip pain.  Attempting to cross his 
legs caused hip joint pain on the right.  He denied any back 
pain or radiation down the posterior aspect of the leg.  He 
did have some anterior thigh radiation.  He scored his pain 
as 40 out of a possible 100, with 0 being no pain and 100 
being the most severe pain he could imagine.

On examination, there was tenderness with motion.  Abduction 
to the full range was very painful, as was adduction to the 
full range.  There was pain with internal and external 
rotation with the hip in the neutral position.  With the hip 
flexed at 90 degrees, internal rotation and external rotation 
accentuate the joint pain.  There was no swelling and no 
bruises.  There was tenderness over the greater trochanter to 
palpation.  There was tenderness anteriorly over the femoral 
head and long inguinal ligament.  There was some ischial 
tenderness and adductor tenderness at the ischial tubercle.  
Range of motion measurements were performed carefully.  
Flexion was to 100 degrees on the right and 135 degrees on 
the left.  Right hip extension was 12 degrees on the right 
and 25 degrees on the left.  Normal flexion would be 140 
degrees and normal extension would be 20 degrees.  Abduction 
of the right hip was to 44 degrees with the onset of pain, 
and at 56 degrees there was extreme pain.  Adduction was 10 
degrees out of expected 35 degrees.  The claims file also 
contains photographs of positions used to measure range of 
motion with description of those measurements.  Abduction and 
adduction were measured while the veteran was lying on his 
side.  The veteran had external rotation with pain at 36 
degrees out of an expected 45 degrees and internal rotation 
of 24 degrees with pain out of expected 30 degrees.

In Dr. Neville's opinion, the only abnormality seen on the x-
rays of August 1994 was a small, old portion of bone at the 
lesser trochanter and some calcification in the iliopsoas 
tendon.  Military medical personnel considered this to 
represent an avulsion fracture, however Dr. Neville disagreed 
with this conclusion.  He also questioned the conclusion that 
the January 1995 bone scan was normal.  Dr. Neville ordered 
x-rays and these confirmed the calcification of the iliopsoas 
tendon and well maintained joint spaces.  There was no 
collapse of the femoral head and no cystic changes.  There 
was a persistent soft tissue line on all three sets of x-rays 
(August 1994, October 1994 and September 1995) and this may 
be significant.  Dr. Neville felt that the calcification of 
the iliopsoas tendon was not the cause of the veteran's pain, 
and he recommended further testing to discover the veteran's 
hip joint pathology.  He diagnosed internal derangement of 
the right hip joint secondary to trauma.

The veteran apparently began treatment with Dr. D. Sue 
Jennings, D.O. of Rural Health Ventures in approximately 
December 1995.  At a February 1996 visit, the veteran had 
tenderness in the right groin and hip.  He was diagnosed with 
chronic right hip pain.  Dr. Jennings noted her concurrence 
with the conclusions of Dr. Neville's September 1995 
evaluation.

In June 1997, the veteran had a VA compensation and pension 
examination.  His medical records were reviewed at the time 
of the examination.  The veteran was currently working as a 
part-time police officer.  He reported his primary problem 
was limping on his right side due to pain and numbness in the 
right hip, as well as bruising when he leans on his right 
side.  He also reported stiffness and clicking, and that the 
hip "goes out at times."  He used a cane in the left hand.  
He reported an increase of pain with activity, easy 
fatigability, lack of mobility in the hip, and weakness in 
motion.  On physical examination, right hip range of motion 
was limited.  The veteran had flexion of 0 to 95 degrees and 
extension of 0 to 20 degrees.  Abduction was 0 to 30 degrees 
and adduction was 0 to 20 degrees.  Internal rotation was 25 
degrees and external rotation was 30 degrees.  The veteran 
had pain during all of these motions, particularly abduction 
and rotation.  He had weakness with motion and increased pain 
with resisted hip flexion and abduction.  There was 
tenderness over the greater trochanter, mild tenderness over 
the iliac crest, and some tenderness to deep palpation along 
the proximal aspect of the adductor muscle groups.  There was 
no atrophy, gross deformity, swelling or bruising noted.  A 
MRI was performed which was normal, with no obvious soft 
tissue or bony abnormality identified.  X-rays were taken 
which were also normal.  The diagnosis was chronic bursitis, 
with discomfort and limited notion.  The examining orthopedic 
physician noted that both plain x-ray and MRI of the right 
hip were normal.  He commented that in addition to the 
limited range of right hip motion during the examination, the 
veteran had weakness, increased fatigability and pain, 
entitling him to additional compensation.

The veteran and his wife testified at a May 1996 personal 
hearing at the RO.  The veteran described the circumstances 
of the accident in which he injured his right hip, and the 
condition of the hip immediately thereafter.  He stated that 
he has had constant problems since the accident and had to be 
on a profile throughout the remainder of his time in the 
Army.  He stated that Dr. Neville felt he should have 
additional tests and these were never performed.  The 
veteran's wife testified that the veteran gets cramps in the 
hip when he is just sitting or walking or standing and he 
can't move for a period.  He is no longer able to ride a 
motorcycle or horses as he did in the past.  He cannot carry 
anything heavy up or down the stairs.  The veteran stated 
that he is unable to walk from one end of a mall to the other 
without stopping, and he has to sit and wait while his wife 
shops.  He indicated the pain in his hip was in the front 
part of the joint.  The veteran stated that his cramps, 
described by his wife, will last anywhere from 15-20 seconds 
to 10 minutes.  They may occur as much as several times a 
day, and they come on with walking as well as sitting.  He 
has used a cane since the service.

The veteran has been diagnosed with bursitis, which is 
evaluated at 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019.  
This disease will be rated on limitation of motion of the 
affect parts, as with arthritis.  Looking to the limitation 
of motion Codes, consideration under DC 5251 would be of no 
benefit to the veteran as the maximum under this DC for 
limitation of extension is 10 percent. 

Under DC 5252 does allow for a 30 percent evaluation where 
there is limitation of flexion to 20 degrees.  38 C.F.R. 
§ 4.71a, DC 5252.  However, the veteran had flexion of 100 
degrees in September 1995 and to 95 degrees in June 1997, and 
while the medical evidence clearly documents additional 
functional loss due to pain, fatigue, incoordination and 
weakness, there is no evidence to show that such additional 
functional loss results in flexion limited to 100 degrees so 
as to otherwise warrant a rating in excess of the current 20 
percent.  See 38 C.F.R. §§ 4.40, 4.45; see also Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Consideration under 38 C.F.R. § 4.71a, DC 5253 would not 
benefit the veteran since a rating in excess of 20 percent is 
not available under that criteria.  While DC 5250 and DC 5255 
do provide for evaluations in excess of 20 percent, there is 
no evidence of ankylosis of the hip or fracture of the femur 
to warrant application of such criteria.  The veteran is not 
entitled to compensation for ankylosis of the hip or fracture 
of the femur, as there is no evidence he has either of these 
conditions.  See 38 C.F.R. § 4.71a, DC 5250 and 5255.

It is very clear from the evidence that the veteran suffers 
significant right his impairment, and the Board acknowledges 
the testimony offered by the veteran and his spouse and does 
not doubt their sincerity.  However, for the reasons set 
forth above, the Board is compelled to find that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 20 percent at this time.  

In making this determination, the Board has been mindful of 
the provisions of 38 U.S.C.A. § 5107(b), but there is not a 
state of equipoise of the negative evidence and the positive 
evidence to otherwise allow for a favorable decision.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Reflux

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107.  The record 
includes medical evidence of current reflux disability as 
well as medical evidence of such disorder during service.  
With regard to the duty to assist the veteran with his claim, 
the record as to this issue is somewhat unclear, but the 
Board believes that the current record allows for equitable 
review and that no useful purpose would be served by delaying 
appellate review for additional development. 

The issue before the Board involves a claim for entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111.  The 
presumption can be rebutted only by clear and unmistakable 
evidence that such a disability existed prior to service.  
Id.; see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. 
§ 3.304(b).  In deciding a claim based on aggravation, after 
having determined the presence of a pre-existing condition, 
the Board must assess whether there has been any measurable 
worsening of the disability during service, and, then, 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as opposed to mere symptoms, 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Service medical records show that in April 1995, the veteran 
had a medical examination.  At that time he reported a 
history of frequent indigestion, described as 
"heartburn/indigestion Fall '94 take Ma[a]lox".  The 
veteran was treated for "heartburn" in October 1995.  He 
reported a 3-4 year history of the symptoms, with increase of 
the symptoms in the last 2 months.  He was diagnosed with 
reflux.  He was taking over-the-counter medications such as 
Tums and Mylanta for relief.  He described a burning 
sensation in his mid-chest.  He was given a prescription for 
Reglan and a handout on managing reflux through non-
pharmacologic measures.  There are no other service medical 
records pertaining to heartburn or reflux.

The claims file contains a May 1996 letter from Dr. D. Sue 
Jennings to VA, which states that the veteran has gastric-
esophageal reflux disorder which seems to have worsened.  In 
June 1996, the veteran was treated by Dr. Wendel Ellis, D.O.  
Dr. Ellis' notes report that the veteran was having more 
frequent heartburn, which had been previously diagnosed as 
reflux esophagitis.  The veteran reported that the reflux and 
heartburn had been going on for years.  The veteran was 
taking 8-12 Tums per day without any improvement of his 
symptoms.  On examination, there was mild tenderness to the 
mid epigastric area and slight tenderness in the right upper 
quadrant area.  He was diagnosed with dyspepsia, suspect 
reflux esophagitis, and given prescriptions.  The veteran saw 
Dr. Ellis again in July 1996.  He reported that the Axid and 
Propulcid medications were helping with his dyspepsia 
symptoms.  These were recommended to be continued.  There are 
no further treatment records pertaining to the veteran's 
reflux.

In June 1997, the veteran had a VA compensation and pension 
examination.  He reported that he had heartburn following the 
use of nonsteroidal anti-inflammatory medication.  He treated 
himself with Tums and Gaviscon as needed.  He underwent an 
upper GI evaluation as part of his workup but was uncertain 
of the results.  His symptoms including regurgitation after 
lying down and daily heartburn unrelated to meals.  He denied 
gastrointestinal bleeding or dysphagia.  On examination, he 
was noted to be obese but without detectable organomegaly.  
There were no detectable masses, and he was nontender.  The 
diagnosis was esophageal reflux, by history with discomfort 
as described.

The veteran testified in May 1996 that his heartburn had 
begun 1 1/2 to 2 years previously.  He stated that he began 
taking Tums and was taking so many of them that he decided to 
seek treatment at the Ft. Bragg medical clinic.  He was given 
a prescription at that time for Reglan.  He had continued to 
take the prescription medication as he was able to refill it.  
He also had sought treatment from a private doctor who had 
advised him to take Tagamet and more Tums.  He stated that 
his symptoms had gotten worse.  He had not had an upper GI 
workup in the military.  He stated that prior to service he 
had some irritable bowel or upset stomach problems, however 
the heartburn was much more severe than those other symptoms.  
Prior to service, the veteran had occasional heartburn, and 
he would take only about 3-4 Tums per month.  During service, 
his heartburn symptoms increased greatly due to stress, but 
they had not improved since separation from service, despite 
a reduction in stress.

The evidence with respect to whether the veteran's heartburn 
symptoms pre-existed service is inconclusive.  Although at 
certain points the veteran states he had occasional heartburn 
symptoms prior to service, the record shows that he did not 
have substantial and regular symptoms until approximately 
late 1994.  There is no report of medical examination at 
entrance to service of record to reveal whether the veteran 
had reflux symptoms at that time.  He was not diagnosed with 
reflux until service.  In order for the Board to conclude 
that the veteran's reflux disorder pre-existed service, it 
must find that there is clear and unmistakable evidence to 
that effect.  The above-cited evidence is certainly not clear 
as to the time of first manifestation of this disorder, and 
the Board therefore is unable to find that the disorder 
preexisted service.  As the service medical records clearly 
document reflux syndrome, it follows that this disorder must 
be viewed as having its inception during service.  
Entitlement to service connection is therefore warranted.

In closing, the Board would point out that the end result 
would be no different even if the reflux disorder were found 
to have preexisted service as the evidence, in the Board's 
view, clearly shows an increase in severity during service.  
As such, service connection based on aggravation would be 
warranted.  



ORDER

Entitlement to an evaluation in excess of 20 percent for the 
veteran's service-connected residuals of a right hip injury 
with bursitis is not warranted.  To this extent, the appeal 
is denied. 

Entitlement to service connection for esophageal reflux is 
warranted.  To this extent, the appeal is granted.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

